Citation Nr: 1104205	
Decision Date: 02/02/11    Archive Date: 02/14/11

DOCKET NO.  08-30 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent 
for service-connected anxiety disorder.  

2.  Entitlement to an effective date prior to April 18, 1996 for 
a compensable disability rating for service-connected migraine 
headaches.

3.  Entitlement to an effective date prior to October 10, 1996 
for the grant of service connection for an anxiety disorder.  

4.  Whether new and material evidence has been presented to 
reopen the claim for service connection for posttraumatic stress 
disorder (PTSD) and, if so, whether service connection is 
warranted.  

5.  Entitlement to service connection for back disorder.  

6.  Entitlement to service connection for nausea and vomiting to 
include as due to undiagnosed illness.  

7.  Entitlement to service connection for dizziness to include as 
due to an undiagnosed illness.  

8.  Entitlement to service connection for muscle pain and 
weakness to include as due to an undiagnosed illness.

9.  Entitlement to service connection for joint pain to include 
as due to an undiagnosed illness. 

10.  Entitlement to service connection for fatigue to include as 
due to undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Betty L. Jones


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1989 to March 1993.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

The Board notes that the issues of entitlement to service 
connection for muscle pain and weakness and entitlement to 
service connection for joint pain were previously characterized 
as entitlement to service connection for fibromyalgia, to include 
muscle pain and weakness in feet/toes and joints as due to 
undiagnosed illness and service connection for myopathy, claimed 
as pain in joints/bones bilateral upper and lower extremities as 
due to undiagnosed illness.  However, in reviewing the medical 
evidence of record and as will be explained in further detail in 
the REMAND portion below, the Veteran has generally contended 
that he experiences muscle pain, weakness, and joint pain in his 
body.  Therefore, the Board finds that the issues should be 
characterized more broadly to adequately address the Veteran's 
statements regarding his symptoms.  See Clemons v. Shinseki, 23 
Vet. App. 1 (2009) (holding that when a claimant makes a claim, 
he is seeking service connection for symptoms regardless of how 
those symptoms are diagnosed or labeled).  As such, the issues 
have been recharacterized as shown on the title page.  

In addition, the Board has separated the issue of entitlement to 
service connection for nausea, vomiting, and dizziness as the 
evidence of record requires remand of the issue of service 
connection for dizziness.  Therefore, the issues have been 
characterized as shown on the title page.  

A hearing was held on August 28, 2009, by means of video 
conferencing equipment with the appellant in Chicago, Illinois, 
before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), sitting 
in Washington, DC, who was designated by the Chairman to conduct 
the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is 
rendering the determination in this case.  A transcript of the 
hearing testimony is in the claims file.  The Veteran was also 
afforded a hearing before the Decision Review Officer (DRO) at 
the RO on November 29, 2007.  The transcript has also been 
associated with the claims file. 

Subsequent to the most recent statement of the case, the Veteran 
submitted additional private treatment records without a waiver 
of RO consideration of the evidence.  See 38 C.F.R. § 20.1304(c) 
(2010).  The medical evidence shows continued treatment for the 
Veteran's anxiety disorder and PTSD.  However, the Board is 
remanding the Veteran's claims for service connection for PTSD 
and entitlement to a disability rating in excess of 30 percent 
for anxiety disorder for further development.  Therefore, on 
remand, the RO will have the opportunity to review the additional 
evidence.  Thus, the Board finds no reason to delay the 
adjudication for the purpose of obtaining a waiver as the claims 
are being remanded.  38 C.F.R. § 20.1304 (2010).

The issues of entitlement to a disability rating in excess of 30 
percent for anxiety disorder, entitlement to service connection 
for PTSD, entitlement to service connection for dizziness to 
include as due to an undiagnosed illness, entitlement to service 
connection for muscle pain and weakness to include as due to an 
undiagnosed illness, and entitlement to service connection for 
joint pain to include as due to an undiagnosed illness are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  The June 2001 Board decision denying entitlement to an 
earlier effective date for the assigned disability rating for 
headaches is final.  

3.  The June 2003 and April 2004 rating decisions are final.  

4.  The April 2004 rating decision granting entitlement to 
service connection for anxiety disorder is final.  

5.  The Veteran's July 2006 and September 2006 statements 
constitute freestanding claims for earlier effective dates, which 
is barred as a matter of law.

6.  By an unappealed July 1998 rating decision, the RO denied the 
Veteran's claim for service connection for PTSD.  

7.  Evidence submitted subsequent to the July 1998 rating 
decision is new to the claims file and raises a reasonable 
possibility of substantiating the claim.

8.  There is no evidence of a back disorder during active 
service, no currently diagnosed back disorder, and no medical 
evidence relating any back disorder to active service.  

9.  The Veteran is currently compensated for his gastrointestinal 
symptoms under the service-connected disabilities of 
gastroesophogeal reflux disease and irritable bowel syndrome, 
therefore, entitlement to benefits is barred by law.  

10.  The Veteran does not currently have chronic fatigue 
syndrome.  The Veteran's fatigue has been attributed to his 
obesity and has not been related to active service or any 
incident therein.   


CONCLUSIONS OF LAW

1.  The June 2001 Board decision that denied entitlement to an 
effective date prior to April 18, 1996 for the grant of a 
compensable disability rating for headaches is final.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 20.302, 20.1100 (2010).

2.  The April 2004 rating decision that granted a 50 percent 
disability rating for service-connected headaches, effective 
April 18, 1996, is final.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. §§ 20.302, 20.1103 (2010).

3.  The April 2004 rating decision that granted service 
connection for anxiety disorder, assigning a 30 percent 
disability rating, effective October 1996, is final.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).

4.  The claim of entitlement to an effective date prior to April 
18, 1996 for a compensable disability rating for service-
connected migraine headaches is dismissed as a matter of law.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5110(a) (West 2002); 38 C.F.R. §§ 
3.159, 3.400 (2010); Rudd v. Nicholson, 20 Vet. App. 296 (2006).

5.  The claim of entitlement to an effective date prior to 
October 10, 1996 for the grant of service connection for an 
anxiety disorder is dismissed as a matter of law.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107, 5110(a) (West 2002); 38 C.F.R. §§ 3.159, 
3.400 (2010); Rudd v. Nicholson, 20 Vet. App. 296 (2006).

6.  The July 1998 rating decision which denied the claim for 
service connection for PTSD is final.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 20.1103 (2010).

7.  The evidence received subsequent to the July 1998 rating 
decision is new and material and the claim of entitlement to 
service connection for PTSD is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2010).

8.  A back disorder was not incurred in active service and may 
not be presumed to be.   38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309 (2010).

9.  Nausea and vomiting were not incurred in active service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.304, 4.14, 4.130 (2010); Esteban v. Brown, 6 
Vet. App. 259 (1994).

10.  Fatigue was not incurred in active service.  38 U.S.C.A. §§ 
1110, 1131, 1117, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.304, 3.317 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.   38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004).

In this case, the RO did provide the Veteran with notice letters 
in June 2006, August 2006, and March 2007 prior to the initial 
decision on the claim in June 2007.  Therefore, the timing 
requirement of the notice as set forth in Pelegrini has been met 
and to decide the appeal would not be prejudicial to the 
claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the Veteran in the 
June 2006 and March 2007 letters about the information and 
evidence that is necessary to substantiate a claim for service 
connection.  Specifically, the letters stated that the evidence 
must show that he had an injury in military service or a disease 
that began in, or was made worse during military service, or that 
there was an event in service that caused injury or disease; that 
he has a current physical or mental disability; and, that there 
is a relationship between his current disability and an injury, 
disease, or event in military service.

In addition, the March 2007 notification letter included 
information about Gulf War undiagnosed illnesses.  The letter 
notified the Veteran to send a record of the earliest 
manifestations of his illness and attached a copy of a guide 
called "submitting evidence for claims about Gulf War 
undiagnosed illnesses" to help the Veteran submit evidence in 
support of his claims.  The letter also stated that current VA 
regulations authorize compensation for disabilities due to 
undiagnosed illness or for medically unexplained chronic multi-
symptom illnesses (such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome) lasting six months or 
longer that began either during active service in the Southwest 
Asia theater of operations or at any time through September 30, 
2011.  The letter advised the Veteran to send evidence of the 
disease caused by exposure to environmental hazards and a 
description of the exposure to environmental hazards.  

Furthermore, the RO notified the Veteran about the information 
and evidence that VA will seek to provide.  The June 2006 and 
March 2007 letters indicated that reasonable efforts would be 
made to help him obtain evidence necessary to support his claims, 
including that VA would request any pertinent records held by 
Federal agencies, such as military records, and VA medical 
records.  The Veteran was also informed that a medical 
examination would be provided or that a medical opinion would be 
obtained if it was determined that such evidence was necessary to 
make a decision on his claims.

The RO also informed the Veteran about the information and 
evidence that he was expected to provide.  The June 2006 and 
March 2007 letters notified the Veteran that he must provide 
enough information about his records so that they could be 
requested from the agency or person that has them.  It was also 
requested that he complete and return the enclosed VA Form 21-
4142, Authorization and Consent to Release Information to the 
Department of Veterans Affairs, if there were any private medical 
records that he would like VA to obtain on his behalf.  In 
addition, the letters informed him that it was his responsibility 
to ensure that VA received all requested records that are not in 
the possession of a Federal department or agency.

Further, during the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 which held that the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a service connection claim.  Those 
five elements include: 1) Veteran status; 2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service- connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.

In the present case, the June 2006, August 2006, and March 2007 
letters notified the Veteran regarding the type of evidence 
necessary to establish a disability rating and effective date.  
The Board notes that the August 2006 notification letter only 
included information regarding the Veteran's claim for 
entitlement to an effective date prior to April 18, 1996 for the 
grant of a compensable disability rating for headaches.  However, 
the aforementioned letters fully apprised the Veteran of the 
evidence necessary to establish an effective date.  Moreover, as 
explained below, in light of the Rudd decision and the dismissal 
of the appeal with respect to the Veteran's claims for earlier 
effective dates, any notice deficiency is moot and the Board need 
not address them.  See DiCarlo v. Nicholson, 20 Vet. App. 52, 58 
(2006); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(where the law and not the evidence is dispositive the Board 
should deny the claim on the ground of the lack of legal merit or 
the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 
23, 2004) (VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim where 
that claim cannot be substantiated because there is no legal 
basis for the claim or because undisputed facts render the 
claimant ineligible for the claimed benefit).

With respect to the Veteran's claim to reopen, in Kent v. 
Nicholson, 20 Vet. App. 1, 10 (2006), the Court held that VA must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and VA must notify the claimant of 
the evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefit sought by the 
claimant.  The duty to notify requires, in the context of a claim 
to reopen, the Secretary to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate that 
element or elements required to establish service connection that 
were found insufficient in the previous denial.

In the decision below, the Board has reopened the Veteran's claim 
for service connection for PTSD and, therefore, regardless of 
whether the requirements of Kent have been met in this case, no 
harm or prejudice to the appellant has resulted.  Thus, the Board 
concludes that any defect in providing notice and assistance to 
the Veteran was at worst harmless error in that it did not affect 
the essential fairness of the adjudication.  Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. 
App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92.

VA has also fulfilled its duty to assist the Veteran by obtaining 
identified and available evidence needed to substantiate the 
claims, including VA treatment records.  In addition, the Veteran 
was afforded a VA examination with respect to his claim for 
service connection for fatigue.  Concerning this, when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that 
the VA examination and opinion obtained in this case is adequate, 
as it was predicated on a review of the claims file and all 
pertinent evidence of record as well as on a physical 
examination, and provided reasoning for the negative nexus 
opinion - by relating the Veteran's fatigue to his obesity, no 
active service.  In addition, the examiner specifically noted 
that no chronic fatigue syndrome was present and that the Veteran 
did not have an undiagnosed illness.  Thus, the Board finds that 
the examination is adequate and no additional opinion is 
required.  

The Board recognizes that the Veteran was not afforded a VA 
examination with respect to his claim for service connection for 
a back disorder.  The case of McLendon v. Nicholson, 20 Vet. App. 
79 (2006), held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing an 
"in-service event, injury or disease," or a disease manifested 
in accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) an 
indication that the current disability may be related to the in-
service event, and (4) insufficient evidence to decide the case.  
See also 38 C.F.R. § 3.159(c)(4).  The Board concludes an 
examination is not needed in this case.  The record shows that 
the Veteran has complained of intermittent back pain.  However, 
there is no evidence of a current diagnosis with respect to the 
Veteran's back.  In addition, the service treatment records are 
entirely negative for any indication of an event, injury or 
disease with respect to a back disability.  Furthermore, the 
record on appeal is absent for any evidence relating the 
Veteran's back disability to active service.  Although the 
evidentiary standard for element (3) of McLendon is low, the 
Veteran's own conclusory and generalized statement that his 
service caused a back disability is not sufficient in itself to 
meet the low evidentiary threshold because all Veterans could 
make such a statement, thereby eliminating "the carefully 
drafted statutory standards governing the provision of medical 
examinations and require[ing VA] to provide such examinations as 
a matter of course in virtually every Veteran's disability case.  
If Congress had intended that requirement, presumably it would 
have explicitly so provided."  Waters v. Shinseki, 601 F.3d 
1274, 1278 (Fed. Cir. 2010).  For these reasons, the Board 
concludes that remand is not required for a medical examination 
and opinion about a connection between a back disorder and active 
service.  Cf. Duenas v. Principi, 18 Vet. App. 512, 519 (2004) 
(finding no prejudicial error in Board's statement of reasons or 
bases regarding why a medical opinion was not warranted because 
there was no reasonable possibility that such an opinion could 
substantiate the veteran's claim because there was no evidence, 
other than his own lay assertion, that " 'reflect[ed] that he 
suffered an event, injury[,] or disease in service' that may be 
associated with [his] symptoms").  Lastly, the Board also 
acknowledges that the Veteran was not provided a VA examination 
with respect to his claim for service connection for nausea and 
vomiting to include as due to an undiagnosed illness.  However, 
as explained in greater detail below, this claim is barred by 
operation of law as the Veteran is compensated for these symptoms 
by his service-connected disabilities of gastroesophogeal reflux 
disease (GERD) and irritable bowel syndrome (IBS).  Therefore, an 
examination is not required.  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the Veteran in 
this case.

The Board concludes the Veteran was provided the opportunity to 
meaningfully participate in the adjudication of his claims and 
did in fact participate.  Washington v. Nicolson, 21 Vet. App. 
191 (2007).  Hence, there is no error or issue that precludes the 
Board from addressing the merits of this appeal.

I.	Effective Dates

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity compensation 
based on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of receipt 
of the claim or the date entitlement arose, whichever is the 
later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The Veteran 
has contended that he is entitled to an effective date prior to 
October 10, 1996 for the grant of service connection for anxiety 
disorder and entitled to an effective date prior to April 18, 
1996 for the grant of a compensable rating for service-connected 
headaches.  

The record shows that a March 1993 rating decision granted the 
Veteran's claim for service connection for migraine headaches, 
assigning a noncompensable disability rating, effective March 21, 
1993.  The Veteran was notified of the decision and his appellate 
and procedural rights but did not appeal the decision.  
Therefore, the decision became final.  38 C.F.R. § 20.1103.  
Subsequently, the Veteran filed a claim for an increased 
disability rating.  The November 1999 rating decision assigned a 
disability rating of 10 percent for the service-connected 
headaches, effective April 18, 1996.  The Veteran appealed the 
issue of entitlement to an increased disability rating and 
entitlement to an earlier effective date.  In a June 2001 Board 
decision, the Board denied the Veteran's claim for an effective 
date prior to April 18, 1996 for the assigned 10 percent 
disability rating for headaches.  Following the decision, the 
Veteran filed a motion to reconsider the Board's decision, 
however, in August 2001, the Board denied the Veteran's motion 
for reconsideration.  Therefore, the Board's June 2001 decision 
is final.  See 38 C.F.R. § 20.1100.  The June 2001 decision also 
remanded the issue of entitlement to a disability rating in 
excess of 10 percent for headaches.  On remand, the Veteran 
requested a disability rating of 50 percent for his headaches.  
In an April 2004 rating decision, the RO granted a disability 
rating of 50 percent for service-connected headaches, effective 
April 18, 1996, which was noted to be a grant of the Veteran's 
claim in full.  Therefore, the April 2004 rating decision is 
final.  38 C.F.R. § 20.1103.  Furthermore, following the June 
2001 Board decision, it appears that the Veteran filed a claim to 
reconsider his claims under the basis of the Veterans Claims 
Assistance Act.  In the June 2003 decision, the RO determined 
that there was no legal basis for reconsidering decision by the 
Board and that new and evidence to reopen the claim for an 
effective date earlier than April 18, 1996 for the grant of a 10 
percent disability rating for service-connected headaches had not 
been submitted.  The Veteran was provided notification of the 
decision and his appellate and procedural rights, but did not 
file a notice of disagreement with the rating decision.  
Therefore, the June 2003 rating decision is final.  38 C.F.R. 
§ 20.1103.

With respect to the Veteran's claim for an effective date for the 
grant of service connection for anxiety disorder, the April 2004 
rating decision granted the Veteran's claim of service connection 
for anxiety disorder, assigning a disability rating of 30 
percent, effective October 10, 1996.  The Veteran submitted a 
timely notice of disagreement and the RO issued a statement of 
the case in November 2006.  The Veteran did not appeal the 
decision and, therefore, the April 2004 rating decision is final.  
38 C.F.R. § 20.1103.  

In light of the finality of the prior rating decision with 
respect to the grant of service connection for anxiety disorder 
and the Board's final June 2001 decision and prior final rating 
decisions with respect to the assignment of disability ratings 
and effective dates for the Veteran's service-connected 
headaches, and in the absence of a claim that any decision was 
clearly and unmistakably erroneous, the Veteran cannot obtain 
earlier effective dates for the award of service connection for 
anxiety disorder or for the award of a compensable/higher 
disability rating for service-connected headaches.  Any assertion 
that he should be granted an earlier date cannot be pursued 
without formally attempting to vitiate the finality of the prior 
rating decisions and the Board decision.  Rudd v. Nicholson, 20 
Vet. App. 296 (2006) (where a claim for an earlier effective date 
represents disagreement with an effective date assigned pursuant 
to a final decision, in the absence of an attempt to vitiate the 
finality of that decision through an allegation of clear and 
unmistakable error, the claimant has merely raised a 
'freestanding' effective date claim that cannot remove the 
finality of the prior decision).  In Rudd, the Court held that 
the proper disposition of a free-standing claim for an earlier 
effective date claim was dismissal.  Id.  The Board is authorized 
to dismiss any appeal that fails to allege an error of fact or 
law.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.302.

The Board recognizes the Veteran's many statements, as well as 
the RO's action in the June 2003 rating decision and the current 
rating decision on appeal, characterizing the issues as 
applications to "reopen" his claims for an earlier effective 
date for a compensable disability rating for headaches and an 
earlier effective date for the grant of service connection for 
anxiety disorder.  However, as stated above, there can be no 
freestanding claim for an earlier effective date.

Moreover, in Leonard v. Nicholson, the Court determined that, 
even when a Veteran has a claim to reopen, "he cannot obtain an 
effective date earlier than the reopened claim's application 
date."  Leonard v. Nicholson, 405 F.3d 1333, 1336-37 (Fed. Cir., 
2005) (indicating that "no matter how [the Veteran] tries to 
define 'effective date,' the simple fact is that, absent a 
showing of CUE, he cannot receive disability payments for a time 
frame earlier than the application date of his claim to reopen, 
even with new evidence supporting an earlier disability date").

Following the legal standards set forth Leonard, even if the 
Veteran's claim constituted an application to "reopen" a 
previous claim, he would not be entitled to an earlier effective 
date because date his claim to "reopen" would have been 
received subsequent to the effective date assigned.  Moreover, as 
stated above, because the decisions with respect to the grant of 
service connection for anxiety disorder and the award of 
compensable/higher disability ratings for service-connected 
headaches are final, the Veteran is left with only one option in 
his attempt to obtain an earlier effective date: a claim alleging 
that a previous rating decision contained CUE.  See Leonard v. 
Nicholson, 405 F.3d 1333, 1337, n.2 (Fed. Cir. 2005) ("[A]bsent 
a showing of [clear and unmistakable error, the appellant] cannot 
receive disability payments for a time frame earlier than the 
application date of his claim to reopen, even with new evidence 
supporting an earlier disability date."); Rudd, supra.  In this 
case, the Veteran has not alleged that there was CUE in any final 
decision.  Although the Veteran has stated that the RO has made 
mistakes over the past 12 years and mentioned CUE in a signed 
July 2007 letter, the Veteran did not make any reference to 
earlier effective dates or any prior final decision.  Thus, the 
Veteran's claims of entitlement to earlier effective dates must 
be dismissed.

New and Material Evidence  

The Veteran's claim for service connection for PTSD was 
previously denied by a July 1998 rating decision.  The Veteran 
was provided notification of the decision and his appellate and 
procedural rights, but did not appeal the decision.  Therefore, 
the decision became final.  See 38 C.F.R. § 20.1103.  The Veteran 
submitted a petition to reopen his claim for service connection 
for PTSD in 2006.      

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and material 
evidence is presented or secured with respect to the claim which 
has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R.  § 3.156(a).  
The Court has held that when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).  Further, the Court has also held 
that in order to reopen a previously and finally disallowed claim 
there must be new and material evidence presented since the time 
that the claim was finally disallowed on any basis, not only 
since the time that the claim was last disallowed on the merits.  
Evans v. Brown, 9 Vet. App. 273, 285 (1996) (overruled on other 
grounds).

For claims filed on or after August 29, 2001, 38 C.F.R. § 
3.156(a) provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  New 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  See 66 Fed. Reg. 45,628, 45,630 (August 29, 2001).  For 
the purpose of establishing whether new and material evidence has 
been submitted, the credibility of the evidence, although not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).

The evidence on file at the time of the last denial in July 1998 
consists of the service treatment records, VA treatment records, 
private treatment records, and the Veteran's statements.  The RO 
denied the Veteran's claim for service connection for PTSD 
because there was no diagnosis of PTSD and there was no evidence 
of any in-service stressors.   

As the previous denial of service connection was premised on 
finding that there was no current diagnosis of PTSD and no 
evidence regarding in-service stressors, for evidence to be new 
and material, (i.e., relating to unestablished facts necessary to 
substantiate the claim and raising a reasonable possibility of 
substantiating the claim), the evidence would have to tend to 
show that the Veteran had a current diagnosis of PTSD and/or an 
in-service stressor(s).

The evidence associated with the claims file subsequent to the 
July 1998 rating decision includes VA treatment records, letters 
from private physicians, and the Veteran's testimony and 
statements.  The Board has thoroughly reviewed the evidence 
associated with the claims file subsequent to the July 1998 
rating decision and finds that this evidence constitutes new and 
material evidence which is sufficient to reopen the previously 
denied claim for service connection for PTSD.   In particular, 
the Board finds that the VA treatment records and private letters 
are material.  In a VA treatment record, the Veteran was noted to 
be treated for PTSD.  In addition, the private treatment records 
show that the Veteran has been diagnosed with PTSD.  The Board 
must presume the credibility of this evidence for the purpose of 
determining whether it constitutes new and material evidence 
needed to reopen the claims and may not assess its probative 
weight in relation or comparison to other evidence for reopening 
purposes.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) 
(in determining whether evidence is new and material, 
"credibility" of newly presented evidence is to be presumed 
unless evidence is inherently incredible or beyond competence of 
witness).  Therefore, as the evidence indicates that the Veteran 
has a current diagnosis of PTSD, the evidence relates to an 
unestablished fact necessary to substantiate the claim and raises 
a reasonable possibility of substantiating the claim.  In this 
respect, the United States Court of Appeals for Veterans Claims 
(Court) recently determined that the requirement of the new and 
material evidence raising a reasonable possibility of 
substantiating the claim is a low threshold.  See Shade v. 
Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010).  
Specifically, the Court interpreted the language of 38 C.F.R. § 
3.156(a) as creating a low threshold and viewed the phrase 
"raises a reasonable possibility of substantiating the claim" 
as "enabling rather than precluding reopening."  Id.  
Therefore, the Board finds that the VA treatment records and 
private treatment records are new and material and the claim of 
service connection for PTSD is reopened.  38 C.F.R. § 3.156(a).  
However, as is discussed below, the Board is of the opinion that 
further development is necessary before the merits of the 
Veteran's claim can be adjudicated.

Service Connection

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131.  That an injury or disease occurred in service is 
not enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for a disorder, 
there must be (1) competent evidence of the current existence of 
the disability for which service connection is being claimed; (2) 
competent evidence of a disease contracted, an injury suffered, 
or an event witnessed or experienced in active service; and 
(3) competent evidence of a nexus or connection between the 
disease, injury, or event in service and the current disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); 
cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, 
medical evidence is required to meet the requirement that the 
evidence be "competent."  However, when a condition may be 
diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  Barr v. Nicholson, 
21 Vet. App. 303, 309 (2007).

Under the provisions of specific legislation enacted to assist 
veterans of the Persian Gulf War, service connection may be 
established for a qualifying chronic disability which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a degree 
of 10 percent or more not later than December 31, 2011.  38 
U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i).  The term 
"qualifying chronic disability" means a chronic disability 
resulting from an undiagnosed illness; a medically unexplained 
chronic multisymptom illness (such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome) that is defined as a 
cluster of signs or symptoms; or, any diagnosed illness that VA 
determines in regulations warrants a presumption of service 
connection.  38 U.S.C.A. § 1117(a)(2).

Signs or symptoms that may be a manifestation of an undiagnosed 
illness or a chronic multisymptom illness include: (1) fatigue, 
(2) unexplained rashes or other dermatological signs or symptoms, 
(3) headache, (4) muscle pain, (5) joint pain, (6) neurological 
signs and symptoms, (7) neuropsychological signs or symptoms, (8) 
signs or symptoms involving the upper or lower respiratory 
system, (9) sleep disturbances, (10) gastrointestinal signs or 
symptoms, (11) cardiovascular signs or symptoms, (12) abnormal 
weight loss, and (13) menstrual disorders.  38 U.S.C.A. 
§ 1117(g).

Among the requirements for service connection for a disability 
due to an undiagnosed illness is that such disability, by 
history, physical examination, and laboratory tests, cannot be 
attributed to any known clinical diagnosis.  38 C.F.R. 
§ 3.317(a)(1)(ii).  There must be no affirmative evidence that 
relates the undiagnosed illness to a cause other than being in 
the Southwest Asia theater of operations during the Persian Gulf 
War.  See 38 C.F.R. § 3.317(c).  If signs or symptoms have been 
attributed to a known clinical diagnosis in the particular 
Veteran's case being considered, service connection may not be 
provided under the specific provisions pertaining to Persian Gulf 
veterans.  See VAOPGCPREC 8-98 at paras. 4-5 (Aug. 3, 1998).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence that it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  Competency of evidence differs from weight and 
credibility.  The former is a legal concept determining whether 
testimony may be heard and considered by the trier of fact, while 
the latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may 
affect the credibility of testimony, it does not affect 
competency to testify.").

Service connection for a back disorder

In considering all of the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for a back 
disorder.  The Veteran testified that he was diagnosed with a 
back disorder when serving active duty and has requested service 
connection.  

Here, the service treatment records are absent for any 
documentation, complaints, or treatment for a back disorder.  In 
fact, the November 1994 examination report and the January 1996 
separation examination report show that the Veteran's spine was 
clinically evaluated as normal.  In addition, the November 1994 
and January 1996 reports of medical history shows that the 
Veteran checked no as to experiencing any recurrent back pain and 
checked no as to experiencing any bone, joint, or other 
deformity.  
Furthermore, the evidence of record does not show that the 
Veteran has been diagnosed with a current back disability.  
Although the Veteran can attest to pain, there is no evidence 
demonstrating any persistent or recurrent symptoms in the 
Veteran's back.  The Board notes that the Veteran has had several 
intermittent complaints of pain in his back related to his all 
over complaints of muscle pain as addressed in his separate claim 
for service connection for muscle pain and weakness to include as 
due to an undiagnosed illness.  However, in this particular case, 
the medical evidence of record is completely absent for any 
diagnosis of a back disorder.  The existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation.  38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 
104 F. 3d 1328, 1332 (1997) (holding that interpretation of 
sections 1110 and 1131 of the statute as requiring the existence 
of a present disability for VA compensation purposes cannot be 
considered arbitrary).  Evidence must show that the Veteran 
currently has the disability for which benefits are being 
claimed.  

In addition, there is no medical evidence of record relating any 
current back disorder or complaints of a back disorder to active 
service.  The Board recognizes the Veteran's assertions that he 
has a back disorder.  In this regard, the Board acknowledges that 
lay assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable events 
or the presence of disability or symptoms of disability subject 
to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  For example, when a condition 
may be diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  Barr v. Nicholson, 
21 Vet. App. 303, 309 (2007).  Moreover, the Board is mindful 
that competent medical evidence is not necessarily required where 
the determinative issue in a case involves medical causation or a 
medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313, 1316 
(Fed. Cir. Sept. 14, 2009), citing Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Barr v. Nicholson, 
21 Vet App 303 (2007) (lay testimony is competent to establish 
the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. 
App. 456, 462 (2007) (unlike varicose veins or a dislocated 
shoulder, rheumatic fever is not a condition capable of lay 
diagnosis).

In this case, however, although the Veteran is competent to 
describe symptoms of a back disorder, he is not competent to 
comment on the etiology of such a disorder.  While a layperson 
can provide evidence as to some questions of etiology or 
diagnosis, the question of a medical relationship between a 
current back disorder and service, which would require more than 
direct observation to resolve, is not in the category of 
questions that lend themselves to resolution by lay observation. 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), Barr v. 
Nicholson, 21 Vet. App. 303, 309 (2007), Woehlaert v. Nicholson, 
21 Vet. App. 456, 462 (2007) (unlike varicose veins or a 
dislocated shoulder, rheumatic fever is not a condition capable 
of lay diagnosis).  The Veteran is not competent to opine on the 
question of etiology and, therefore, his statements asserting a 
relationship between a current back disorder and service do not 
constitute competent medical evidence on which the Board can make 
a service connection determination.

Furthermore, the Board notes that service connection can be 
granted on the basis of continuity of symptomatology.  As noted 
above, the Veteran stated that he had a back disorder during 
active service.  However, there is no post-service evidence of a 
back disorder and the Veteran expressly denied experiencing back 
pain during service.  The January 1996 separation examination 
report shows that the Veteran's spine was clinically evaluated as 
normal.  Furthermore, the Veteran has not specifically claimed 
that he has experienced chronic symptoms since service.  Indeed, 
the post-service evidence does not show any continued complaints 
with respect to the back.  Therefore, service connection based on 
continuity of symptomatology under 38 C.F.R. § 3.303(b) is not 
warranted.  

Finally, where a Veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree of 
10 percent within 1 year from date of termination of such 
service, such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease during 
the period of service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  In 
this case, the Veteran has stated that he was diagnosed with 
arthritis during service.  However, the record is completely 
absent for any diagnosis of a back disorder or arthritis of the 
spine.  Therefore, service connection cannot be granted on this 
basis.  

Accordingly, for the reasons discussed above, the Board finds 
that the preponderance of the evidence is against the Veteran's 
claim for service connection for a back disorder.  Because the 
preponderance of the evidence is against the Veteran's claim, the 
benefit of the doubt provision does not apply.  Therefore, the 
Board concludes that service connection for a back disorder is 
not warranted.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2010).

Service Connection for Nausea and Vomiting

The Veteran contends that his symptoms of nausea and vomiting 
should be service-connected as due to an undiagnosed illness.  He 
stated that these symptoms began during his military service and, 
therefore, he should be compensated as a Persian Gulf War 
Veteran.  

Although undiagnosed gastrointestinal complaints and IBS are 
included under 38 C.F.R. § 3.317, the Veteran is already service-
connected for GERD and IBS.  The record shows that the Veteran is 
assigned a 60 percent disability rating under Diagnostic Codes 
7319-7346.  Indeed, the VA examinations and treatment records 
show that the Veteran has complained of nausea and diarrhea in 
connection with his service-connected disabilities.  In fact, the 
Veteran himself has stated that he is service-connected for 
nausea and vomiting.  See August 2007 notice of disagreement.  
The Court has interpreted 38 U.S.C.A. § 1155 as implicitly 
containing the concept that the rating schedule may not be 
employed as a vehicle for compensating a claimant twice (or more) 
for the same symptomatology; such a result would overcompensate 
the claimant for the actual impairment of his earning capacity 
and would constitute pyramiding of disabilities, which is 
cautioned against in 38 C.F.R. § 4.14.  Essentially, under the 
anti-pyramiding provision of 38 C.F.R. § 4.14, (2010), the 
evaluation of the 'same disability' or the 'same manifestation' 
under various diagnoses is to be avoided.  The United States 
Court of Veterans Appeals (Court) held, in Esteban v. Brown, 6 
Vet. App. 259 (1994), that for purposes of determining whether 
the appellant is entitled to separate ratings for different 
problems or residuals of an injury, such that separate 
evaluations do not violate the prohibition against pyramiding, 
the critical element is that none of the symptomatology for any 
one of the conditions is duplicative of or overlapping with the 
symptomatology of the other two conditions.  

Accordingly, a grant of service connection for nausea and 
vomiting would not result in any additional benefit to the 
Veteran and would, in fact, be in violation of the prohibition 
against pyramiding.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. 
App. 259 (1994).  Consequently, the claim must be denied as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994) 
(when the law and not the evidence is dispositive, a claim for 
entitlement to VA benefits should be denied or the appeal to the 
Board terminated because of the absence of legal merit or the 
lack of entitlement under the law).

Fatigue

The Veteran has contended that he has chronic fatigue syndrome 
related to his Persian Gulf War service.  

The service treatment records do not include any complaints of 
documentation related to fatigue.  In addition, the separation 
examination report shows that the findings were clinically 
normal.  

Following separation from service, there are post-service 
complaints of fatigue.  Indeed, in the February 2002 VA treatment 
record, the Veteran reported that he has chronic fatigue that 
lasts several hours per day, occurring twice weekly.  It was not 
accompanied by muscle weakness or focal complaints.  It was 
described as lack of energy.  The examining physician listed an 
impression of chronic intermittent fatigue of undetermined 
etiology.  However, the Veteran was afforded an examination in 
August 2003.  The examiner noted that the Veteran did not have 
chronic fatigue syndrome.  In addition, the Veteran was afforded 
a VA examination in May 2007.  The Veteran stated that he is not 
able to exercise due to generalized weakness and deconditioning.  
The examiner performed a physical examination of the Veteran and 
reviewed the claims file.  The examiner determined that no 
chronic fatigue syndrome was found and that generalized fatigue 
was likely secondary to deconditioning and obesity.  

The Board finds that the May 2007 VA examiner's opinion is the 
most persuasive evidence of record because the examiner performed 
a physical examination and reviewed the Veteran's claims file.  
Thus, there is no evidence that the Veteran has chronic fatigue 
syndrome pursuant to 38 C.F.R. § 3.317 and, therefore, 
presumptive service connection is not warranted on that basis.  
In fact, there is no evidence relating fatigue to service to 
include the Veteran's Gulf War service.  Indeed, the May 2007 VA 
examiner related the Veteran's general fatigue to his obesity.  
The examiner also noted that there was no evidence of an 
undiagnosed illness.  The Board recognizes that the examination 
report noted that the Veteran gained weight during his period of 
active service, obesity or being overweight, a particularity of 
body type, alone, is not considered a disability for which 
service connection may be granted.  See generally 38 C.F.R. Part 
4 (VA Schedule for Rating Disabilities) (2010) (does not 
contemplate a separate disability rating for obesity).

Moreover, although the Veteran experiences fatigue, there is no 
evidence of a current disability related to fatigue.  The 
existence of a current disability is the cornerstone of a claim 
for VA disability compensation.  38 U.S.C.A. § 1110, 1131; see 
Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  Evidence 
must show that the Veteran currently has the disability for which 
benefits are being claimed.  

The Board recognizes that the Veteran is competent to state that 
he has fatigue.  See Charles v. Principi, 16 Vet. App. 370, 274 
(2002) (finding Veteran competent to testify to symptomatology 
capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 
(1994) (noting competent lay evidence requires facts perceived 
through the use of the five senses).  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 
303, 310 (2007).  And as the Federal Circuit Court explained in 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), when 
addressing lay evidence as potentially competent to support 
presence of disability, including during service and since and 
even where not corroborated by contemporaneous medical evidence, 
the Board nonetheless retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  Here, the medical evidence against the 
claim, the May 2007 VA examiner's findings, probatively outweighs 
the Veteran's lay testimony and statements in support of his 
claim.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. 
Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between 
competency ("a legal concept determining whether testimony may 
be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to be 
made after the evidence has been admitted")).  Therefore, 
service connection cannot be granted as the Veteran does not have 
a diagnosed disability.

Accordingly, for the reasons discussed above, the Board finds 
that the preponderance of the evidence is against the Veteran's 
claim for service connection for fatigue to include as due to an 
undiagnosed illness.  Because the preponderance of the evidence 
is against the Veteran's claim, the benefit of the doubt 
provision does not apply.  Therefore, the Board concludes that 
service connection for fatigue is not warranted.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 
(2010).


ORDER

Entitlement to an effective date prior to April 18, 1996 for a 
compensable disability rating for service-connected migraine 
headaches is dismissed as a matter of law.

Entitlement to an effective date prior to October 10, 1996 for 
the grant of service connection for an anxiety disorder is 
dismissed as a matter of law.  

Having received new and material evidence to reopen a claim of 
entitlement to service connection for PTSD, the appeal is granted 
to this extent only.

Service connection for back disorder is denied.  

Service connection for nausea and vomiting to include as due to 
undiagnosed illness is denied.  

Service connection for fatigue to include as due to undiagnosed 
illness is denied.  


REMAND

Reasons for Remand:  To provide VA examinations and proper 
notification.  

The law provides that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim and 
requires VA to assist a claimant in obtaining that evidence.  38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R.  § 3.159 (2010).  
Such assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2010).

1.  Increased disability rating for anxiety disorder

In this case, the Board finds that a new examination is required 
to address whether the Veteran is entitled to a disability rating 
in excess of 30 percent for service-connected anxiety disorder.  
The record shows that the Veteran was afforded VA examinations in 
January 2007 and May 2008.  However, the Board finds that the 
most recent VA examination did not fully address the pertinent 
rating criteria to evaluate the Veteran's service-connected 
anxiety disorder.  In this respect, the examination report 
appears to be cursory and the examiner only wrote one sentence 
with respect to the effect the Veteran's anxiety disorder has on 
his occupational functioning, an important criterion in rating a 
psychiatric disability.  See 38 C.F.R. § 4.130, Diagnostic Code 
9400.  In addition, the Veteran has submitted letters from 
private physicians with respect to his psychiatric symptoms.  The 
letters show that the Veteran may suffer from severe symptoms to 
include verbal and physical altercations at work and neglect of 
personal appearance.  However, it is unclear as to whether the 
symptoms are attributed to the Veteran's service-connected 
anxiety disorder or to his nonservice-connected PTSD.  As such, 
the Board finds that a new VA examination is in order for the 
purpose of ascertaining the current severity and manifestations 
of the Veteran's service-connected anxiety disorder.  See 38 
C.F.R. § 3.159 (2010).  See also Palczewksi v. Nicholson, 21 Vet. 
App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 
505- 06 (1998) ("Where the record does not adequately reveal the 
current state of the claimant's disability...the fulfillment of 
the statutory duty to assist requires a thorough and 
contemporaneous medical examination.").  

Finally, the evidence shows that the Veteran submitted a release 
(VA Form 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs) to obtain 
records from the Chicago Heights Vet Center.  He stated that he 
received ongoing treatment for anxiety and PTSD at the facility.  
The RO sent a letter to the Chicago Heights Vet Center in April 
2008; however, there is no response, positive or negative, in the 
claims file.  Records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered in the 
constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, 
because the Veteran has identified possible outstanding VA 
records pertinent to his claims on appeal, VA must undertake 
efforts to acquire such documents as these records may be 
relevant to his claims; a reasonable effort should be made to 
obtain such records.  See 38 U.S.C.A. § 5103A(b).
 
4.  Service connection for PTSD

Service connection for PTSD generally requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 4.125; a 
link, established by medical evidence, between current symptoms 
and an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R.  § 3.304(f).

The Board notes that the regulations pertaining to PTSD were 
recently amended effective July 13, 2010 and apply to claims 
appealed to the Board before the effective date, but not decided 
by the Board as of that date.  See 75 Fed. Reg. 39843 (July 13, 
2010).  In pertinent part, 38 C.F.R. § 3.304 (f)(3) now states 
that if a stressor claimed by a Veteran is related to the 
Veteran's fear of hostile military or terrorist activity and a VA 
psychiatrist or psychologist, or a psychiatrist or psychologist 
with whom VA has contracted, confirms that the claimed stressor 
is adequate to support a diagnosis of PTSD and that the Veteran's 
symptoms are related to the claimed stressor, in the absence of 
clear and convincing evidence to the contrary, and provided the 
claimed stressor is consistent with the places, types, and 
circumstances of the Veteran's service, the Veteran's lay 
testimony alone may establish the occurrence of the claimed in-
service stressor.  For purposes of this paragraph, "fear of 
hostile military or terrorist activity" means that a Veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of the Veteran or 
others, such as from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon friendly military aircraft, 
and the Veteran's response to the event or circumstance involved 
a psychological or psycho-physiological state of fear, 
helplessness, or horror.

As noted above, the Veteran's claim for service connection for 
PTSD must be remanded to obtain treatment records from the 
Chicago Heights Vet Center.  Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  

The Board also finds that the Veteran should be sent a 
notification letter with respect to his claim for service 
connection for PTSD.  Although the RO sent the Veteran notice 
letters in June 2006 and March 2007, none of these letters 
specifically advised the Veteran of the unique requirements 
necessary to substantiate the claim for PTSD.  That is, the 
Veteran was not advised that establishment of service connection 
for PTSD requires: (1) medical evidence diagnosing PTSD in 
accordance with VA regulations; (2) credible supporting evidence 
that the claimed in-service stressor actually occurred; and (3) 
medical evidence of a link between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also 
Cohen v. Brown, 10 Vet. App. 128 (1997).  In addition, as noted 
above, the regulations regarding service connection for PTSD have 
been recently amended and, therefore, the Veteran should also be 
provided notification of the amended regulations with respect to 
PTSD.  Stressor Determinations for Posttraumatic Stress Disorder, 
75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (to be codified at 38 
C.F.R. § 3.304(f)(3)); 75 Fed. Reg. 41,092 (July 14, 2010) 
(correcting the effective date of the rule published on July 13, 
2010).  Thus, on remand, the Veteran should be provided 
notification of the evidence necessary to establish service 
connection for PTSD and the amended regulations with respect to 
PTSD.  

Furthermore, in this case, the Veteran has not submitted a 
stressor statement with respect to his PTSD. Although the Veteran 
was sent a PTSD questionnaire with respect to his claimed 
stressors in service, the Veteran did not return the 
questionnaire.  However, given that the claim is being remanded, 
the Veteran should be given another opportunity to provide 
information regarding any stressors.   

Although the Veteran has not submitted a stressor statement, the 
Veteran has reported several stressful experiences that occurred 
during service.  In a VA treatment record, the Veteran reported 
that during the Persian Gulf War, he served on USS HALSEY, a 
cruiser that was equipped with a Tomahawk Cruise Missile System.  
He stated that he manned a 50 caliber gun and had to fire upon 
small enemy boats that were in the Gulf.  He stated that when he 
was had to get up on the deck and was very cold and that he had 
to put his life on the line everyday and occasionally had 
nightmares.  Although this particular VA treatment record noted 
an assessment of rule/out PTSD, current medical evidence reveals 
current diagnoses of PTSD.  However, as noted above, the majority 
of the letters pertaining to a diagnosis of PTSD have not 
discussed an in-service stressor(s).  The only letter discussing 
the Veteran's service is dated in May 2008 wherein the Veteran's 
social worker noted that the Veteran experienced several 
traumatic events during service and that he was stationed in the 
Gulf and had to fire weapons.  The Veteran also reported that he 
had stress from the mines that they had to sail around in the 
Straits of Hormuz to avoid from hitting in the water.  The social 
worker explained that the Veteran had PTSD.  The Board also notes 
that this reported stressor, of being firing on the enemy and 
avoiding mines may involve a "fear of hostile military or 
terrorist activity."  Thus, following any statement received by 
the Veteran, the RO should determine whether the Veteran has 
verified stressors in light of the amended regulations for PTSD.  

Furthermore, when development of the Veteran's stressors has been 
completed, the Veteran should be afforded an examination to 
determine whether any verified stressor is sufficient to support 
a diagnosis of PTSD. See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).   

7.  Service connection for dizziness to include as due to an 
undiagnosed illness.  

The Veteran has stated that his dizziness is related to his 
service during the Persian Gulf War.  

Under the provisions of specific legislation enacted to assist 
veterans of the Persian Gulf War, service connection may be 
established for a qualifying chronic disability which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a degree 
of 10 percent or more not later than December 31, 2011.  38 
U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i).  The term 
"qualifying chronic disability" means a chronic disability 
resulting from an undiagnosed illness; a medically unexplained 
chronic multisymptom illness (such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome) that is defined as a 
cluster of signs or symptoms; or, any diagnosed illness that VA 
determines in regulations warrants a presumption of service 
connection.  38 U.S.C.A. § 1117(a)(2).  The regulations also 
provide that signs or symptoms that may be a manifestation of an 
undiagnosed illness or a chronic multisymptom illness include: 
(1) fatigue, (2) unexplained rashes or other dermatological signs 
or symptoms, (3) headache, (4) muscle pain, (5) joint pain, (6) 
neurological signs and symptoms, (7) neuropsychological signs or 
symptoms, (8) signs or symptoms involving the upper or lower 
respiratory system, (9) sleep disturbances, (10) gastrointestinal 
signs or symptoms, (11) cardiovascular signs or symptoms, (12) 
abnormal weight loss, and (13) menstrual disorders.  38 U.S.C.A. 
§ 1117(g).

The Veteran's DD Form 214 reflects that he served in Southwest 
Asia.  The Veteran is in receipt of the Southwest Asia Service 
Medal with one Bronze Service Stars.  The Board finds this to be 
sufficient evidence showing that the Veteran served in the 
Southwest Asia theatre of operations.  38 C.F.R. § 3.317(d).

In addition, the Board finds that the Veteran's complaints of 
dizziness could be considered to be neurological signs or 
symptoms under 38 C.F.R. § 3.317.  The record shows that the 
Veteran has complained of dizziness several times during his 
period of active service, although the examining physicians 
related the Veteran's dizziness to his service-connected 
headaches.  Nevertheless, the post-service medical evidence of 
record is unclear as to whether the Veteran's dizziness is a 
manifestation of his service-connected headaches or whether the 
dizziness could be considered a separate disability or an 
undiagnosed illness.  Therefore, the Veteran should be afforded a 
VA examination prior to adjudication of the claim.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

8. and 9.  Service Connection for Muscle pain and weakness to 
include as due to undiagnosed illness and service connection for 
joint pain to include as due to undiagnosed illness.  

The Veteran contends that he developed muscle pain, weakness, and 
joint pain in various parts of his body after his service during 
the Persian Gulf War.  

As noted above, the Board finds that the Veteran served in the 
Southwest Asia theatre of operations.  38 C.F.R. § 3.317(d).  In 
addition, the Veteran's documented symptoms of muscle pain, 
neurological complaints, and joint pain are signs or symptoms 
that may be a manifestation of an undiagnosed illness or a 
chronic multisymptom illness.  Among the requirements for service 
connection for a disability due to an undiagnosed illness is that 
such disability, by history, physical examination, and laboratory 
tests, cannot be attributed to any known clinical diagnosis.  38 
C.F.R. § 3.317(a)(1)(ii).  There must be no affirmative evidence 
that relates the undiagnosed illness to a cause other than being 
in the Southwest Asia theater of operations during the Persian 
Gulf War.  See 38 C.F.R. § 3.317(c).  If signs or symptoms have 
been attributed to a known clinical diagnosis, service connection 
may not be provided under the specific provisions pertaining to 
Persian Gulf veterans.  See VAOPGCPREC 8-98 at paras. 4-5 (Aug. 
3, 1998).

The Veteran has alleged that he has joint pain/fibromyalgia and 
that he also suffers from muscle pain and weakness in various 
parts of his body.  The VA treatment records show that the 
Veteran has sought treatment for his muscle pain and weakness 
since 2005.  The records show that the Veteran had an EMG in 
April 2006 which showed an abnormal myopathic process.  A biopsy 
was recommended.  In an April 2007 VA treatment record, the 
Veteran was diagnosed with possible myopathic process.  There is 
no diagnosis of fibromyalgia in the medical evidence of record.  
The record shows that the Veteran was afforded a VA examination 
in May 2007.  The examiner reviewed the claims file and performed 
a physical examination of the Veteran.  The examiner noted that 
the Veteran's strength testing was limited because of complaints 
of pain or discomfort and that sensory examination was okay for 
position and vibratory sense.  The examiner noted that review of 
the claims file revealed apparent electromyographic study in 
September 2006 which was consistent with myopathy.  In addition, 
blood work revealed elevated CPKs.  He was also apparently due 
for a muscle biopsy, but this has not been done?  The examiner 
noted that no fibromyalgia was found and listed a diagnosis of 
myopathy based on documentation of the electromyographic study, 
the claims file, and elevated CPKs.  

However, following the May 2007 VA examination, the VA treatment 
records show that the Veteran's muscle biopsy did not show any 
pathology.  Moreover, in the January 2008 VA treatment record, 
the examining physician noted the history of the Veteran's 
possible muscle disorder.  It was noted that the Veteran had an 
EMG in September 2006 was suggestive of myopathy.  However, the 
examiner noted that in June 2007, the Veteran finally had the 
muscle biopsy which was normal and showed no signs of myopathy.  
The Veteran reported that his weakness and pain was intermittent 
and most recently he has noticed it in his right forearm and in 
the left lower leg, but was not currently feeling any pain or 
weakness.  The physician noted that the Veteran had elevated CPK 
and weakness and questionable muscular disorder.  As the medical 
evidence following the May 2007 VA examination report indicates 
that the Veteran does not have a definitive diagnosis of myopathy 
as the June 2007 muscle biopsy did not show signs of myopathy, 
the Board finds that another VA examination is required to 
determine whether the Veteran's complaints of muscle pain, 
weakness, and joint pain are due to an undiagnosed illness.  
Although VA may not order additional development for the sole 
purpose of obtaining evidence unfavorable to a claimant, see 
Mariano v. Principi, 17 Vet. App. 305, 312 (2003), VA has 
discretion to determine when additional information is needed to 
adjudicate a claim.  See Kowalski v. Nicholson, 19 Vet. App. 171 
(2005) (stating that VA has discretion to schedule a Veteran for 
a medical examination where it deems an examination necessary to 
make a determination on the Veteran's claim); Shoffner v. 
Principi, 16 Vet. App. 208, 213 (2002) (holding that VA has 
discretion to decide when additional development is necessary).  
Thus, the Board must remand this matter to obtain a new VA 
examination prior to adjudicating this claim.  See Colvin v. 
Derwinski, 1 Vet. App. at 175.

As a final note, there may be outstanding VA treatment records 
that have not been associated with the claims file.  Records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered in the constructive 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992). As such, on remand, any 
outstanding VA treatment records should be obtained and 
associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records from 
January 2008 through the present.  

2.  Obtain records from the Vet Center in 
Chicago Heights dated from May 2004 to the 
present.

3.  Provide the Veteran with notification of 
the evidence required to substantiate a claim 
for service connection for PTSD and a copy of 
the latest version of 38 C.F.R. § 3.304(f) 
(amended effective July 13, 2010).  Stressor 
Determinations for Posttraumatic Stress 
Disorder, 75 Fed. Reg. 39,843, 39,852 (July 
13, 2010) (to be codified at 38 C.F.R. § 
3.304(f)(3)); 75 Fed. Reg. 41,092 (July 14, 
2010) (correcting the effective date of the 
rule published on July 13, 2010).  The 
Veteran should also be provided a PTSD 
questionnaire requesting information about 
his in-service stressors.

4.  Request from the National Personnel 
Records Center (NPRC) in St. Louis, Missouri, 
or other appropriate source, the Veteran's 
personnel records.  

5.  Following the above, request from the 
Joint Services Records Research Center 
(JSRRC) verification as to whether the USS 
HALSEY or the Veteran's unit participated in 
combat activities during his period of 
assignment.

6.  Determine whether any of the Veteran's 
reported stressors (including reports of 
firing at enemy boats and avoiding mines in 
the straits of Hormuz) either (1) involve 
fear of hostile military or terrorist 
activity and are consistent with the places, 
types, and circumstances of his service; or 
(2) do not involve fear of hostile military 
or terrorist activity, and have been 
sufficiently corroborated or verified. 

7.  Schedule the Veteran for an examination 
with a VA or VA-contracted psychiatrist or 
psychologist.  The claims file, including a 
list of the verified stressor(s), if any, and 
a copy of this REMAND, must be made available 
to the examiner for review, and the 
examination report should reflect that the 
claims file was reviewed in connection with 
the examination.  All appropriate tests and 
studies should be conducted.

Specifically, the examiner is asked to 
determine whether the Veteran has a diagnosis 
of PTSD in accordance with VA regulations.  
If PTSD is diagnosed, the examiner should 
specify the stressor or stressors used as the 
basis for the diagnosis and whether the 
stressors were sufficient to produce a 
diagnosis of PTSD.  The examiner should opine 
whether it is at least as likely as not (at 
least a 50 percent or more probability) that 
the Veteran's claimed PTSD is related to his 
active service.

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  Since 
it is important "that each disability be 
viewed in relation to its history [,]" 38 
C.F.R. § 4.1 (2010), copies of all pertinent 
records in the appellant's claims file, or in 
the alternative, the claims file, must be 
made available to the examiner for review.

8.  The Veteran should be afforded a VA 
examination to ascertain the severity and 
manifestations of his service- connected 
anxiety disorder.  Any and all studies, 
tests, and evaluations deemed necessary by 
the examiner should be performed.  The 
examiner is requested to review all pertinent 
records associated with the claims file and 
to comment on the severity of the Veteran's 
service-connected disability.  The examiner 
should report all signs and symptoms 
necessary for rating the Veteran's disability 
under the rating criteria.  To the extent 
possible, the examiner should separate the 
effects of the service-connected anxiety from 
nonservice-connected disorder(s), including 
PTSD.

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  Since 
it is important "that each disability be 
viewed in relation to its history [,]" 38 
C.F.R. § 4.1 (2010), copies of all pertinent 
records in the appellant's claims file, or in 
the alternative, the claims file, must be 
made available to the examiner for review.

9.  Schedule the Veteran for a VA examination 
to evaluate his claims for service connection 
for muscle pain, weakness, and joint pain.  A 
copy of the claims file and this REMAND must 
be made available to the examiner in 
conjunction with the examination.  The 
examination report must include responses to 
the each of the following items:

(a) State whether any of the Veteran's 
symptoms are attributable to a known clinical 
diagnosis or whether these problems are 
manifestations of an undiagnosed illness 
including a medically unexplained chronic 
multisymptom illness such as fibromyalgia.  

(b) If any of the Veteran's symptoms are 
attributable to a known clinical 
diagnosis/diagnoses, the examiner should 
state a medical opinion as to whether it is 
at least as likely as not (50 percent 
likelihood or higher) that any current 
disability is causally or etiologically 
related to his active military service as 
opposed to its being more likely due to some 
other factor or factors.  

(c) If the Veteran's symptoms cannot be 
ascribed to any known clinical diagnosis (or 
if diagnosed as a medically unexplained 
chronic multisymptom illness), specify 
whether the Veteran has objective indications 
of a chronic disability resulting from an 
undiagnosed illness, as established by 
history, physical examination, and laboratory 
tests, that have either (1) existed for 6 
months or more, or (2) exhibited intermittent 
episodes of improvement and worsening over a 
6-month period.   

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion is 
so evenly divided that it is as medically 
sound to find in favor of conclusion as it is 
to find against it.)

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board. Since 
it is important "that each disability be 
viewed in relation to its history [,]" 38 
C.F.R. § 4.1 (2010), copies of all pertinent 
records in the appellant's claims file, or in 
the alternative, the claims file, must be 
made available to the examiner for review.

10.  Schedule the Veteran for a VA 
examination to evaluate his claims for 
service connection for dizziness.  A copy of 
the claims file and this REMAND must be made 
available to the examiner in conjunction with 
the examination.  The examination report must 
include responses to the each of the 
following items:

(a) State whether the Veteran's symptoms are 
part and parcel to the Veteran's service-
connected headaches or whether these problems 
are manifestations of an undiagnosed illness 
including a medically unexplained chronic 
multisymptom illness or whether the symptoms 
are attributable to a known clinical 
diagnosis.  

(b) If the Veteran's symptoms are 
attributable to a known clinical diagnosis, 
the examiner should state a medical opinion 
as to whether it is at least as likely as not 
(50 percent likelihood or higher) that any 
current disability is causally or 
etiologically related to his active military 
service as opposed to its being more likely 
due to some other factor or factors.  

(c) If the Veteran's symptoms cannot be 
ascribed to any known clinical diagnosis (or 
if diagnosed as a medically unexplained 
chronic multisymptom illness), specify 
whether the Veteran has objective indications 
of a chronic disability resulting from an 
undiagnosed illness, as established by 
history, physical examination, and laboratory 
tests, that have either (1) existed for 6 
months or more, or (2) exhibited intermittent 
episodes of improvement and worsening over a 
6-month period.  

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion is 
so evenly divided that it is as medically 
sound to find in favor of conclusion as it is 
to find against it.)

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board. Since 
it is important "that each disability be 
viewed in relation to its history [,]" 38 
C.F.R. § 4.1 (2010), copies of all pertinent 
records in the appellant's claims file, or in 
the alternative, the claims file, must be 
made available to the examiner for review.

11.  When the development requested has been 
completed, the aforementioned claims should 
be reviewed by the RO on the basis of 
additional evidence.  If the benefits sought 
are not granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case (SSOC) and 
be afforded a reasonable opportunity to 
respond before the record is returned to the 
Board for further review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


